DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “206” has been used to designate hydro tray and top hydro tray and bottom hydro tray.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Correction of the specification is also required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 9-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6006903 A (hereinafter MILONE) in view of US 20140216956 A1 (hereinafter OTT).
Regarding claim 1, MILONE discloses a cigar humidor which effectively and conveniently humidifies cigars. MILONE discloses a wood tray cover (Fig. 5, horizontal member 41, Col. 6, lines 13-21, which is part of the cigar support that can be made of cedar Col. 5, lines 4-7) , and a hydro tray (Fig. 5, drawer 33, Col. 6, lines 4-6).  MILONE discloses that the drawer holds a humidifying means 34 (Col. 6, lines 6-10).  MILONE discloses that the drawer is placed inside the humidor with the humidifying means in communication with the upper end (Col. 6, lines 6-13).   MILONE discloses wherein the wood tray cover is placed on top of the hydro tray (Fig. 5, Col. 6, lines 15-24).  MILONE discloses that it is known in the prior art to wherein a top lid of the humidor is closed for a predefined time duration for humidification, and wherein a set of cigars are placed on top of the wood tray cover for storing after humidity inside the humidor is above a predefined level 
MILONE may not explicitly disclose wherein gel crystals are uniformly distributed in the hydro tray and mixed with a humidor solution and wherein the hydro tray including the gel crystals and the humidor solution is placed inside the humidor.
MILONE discloses that the cigar humidor may be easily opened for access to the cigars or to add water to the humidifying device (Col. 1, lines 51-56 and Col. 3, lines 34-39).  
OTT teaches a device for controlling a relative humidity level in an enclosed volume storage device (Abstract).  OTT teaches that cigars should be stored properly to optimize freshness with a humidity between 64% and 72% (¶3).  OTT teaches container segments 110 (Fig. 6) that have an interior volume to hold humidification grains 140 (Figs. 3-8, ¶34).  The humidification grains adsorb or desorb water in the environment (¶38).  OTT incorporates by reference Black Ice beads from Cigars International of Bethlehem, PA (¶3).  OTT teaches that silica gel beads, propylene glycol beads and superabsorbent polymer grains can be used to effectively adsorb and desorb moisture (¶3).    OTT further teaches that the beads are used in combination with liquids such as distilled water or polyethylene glycol.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MILONE to provide wherein gel crystals are uniformly distributed in the hydro tray and mixed with a humidor solution and wherein the hydro tray including the gel crystals and the humidor solution is placed inside the humidor as taught in OTT.  A person of ordinary skill in the art would obviously choose gel crystals combined with a liquid taught in OTT as a humidifying means and place it in the drawer of MILONE.  Doing so would use a readily available humidification means and achieve the desired humidity level in the humidor.
Regarding claim 2, modified MILONE discloses the humidification system according to claim 1, as discussed above.  Modified MILONE further discloses wherein the wood tray cover is a Mahogany or Spanish cedar wood.  MILONE discloses cedar (Col. 5, lines 4-7).  Spanish cedar is considered to be an equivalent of cedar.
Regarding claim 4, modified MILONE discloses the humidification system according to claim 2, as discussed above.  Modified MILONE further discloses wherein the wood cover tray is a square or rectangular tray and the cigars sit safely on top of the wood cover tray.  MILONE discloses that the horizontal member 41 as seen in Fig 5. Is , Col. 6, lines 13-21, which is part of the cigar support that can be made of cedar Col. 5, lines 4-7)
Regarding claim 5, modified MILONE discloses the humidification system according to claim 2, as discussed above.  Modified MILONE further discloses wherein the wood cover tray includes a plurality of symmetrical gaps that permit moisture from the humidor solution to travel up to eventually be soaked up by the cigars placed on top of the wood tray cover.   Modified MILONE further discloses grid openings 32 hold the cigars and align with holes 31 to allow moisture to be soaked up by the cigars (Col. 5, lines 61-67 and continuing on Col. 6, lines 1-3).  
Regarding claim 9, modified MILONE discloses the humidification system according to claim 1, as discussed above.  Modified MILONE does not explicitly disclose wherein the hydro tray is made up of an ABS (Acrylonitrile Butadiene Styrene) food grade plastic.  
OTT teaches a device for controlling a relative humidity level in an enclosed volume storage device (Abstract).  OTT teaches that cigars should be stored properly to optimize 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MILONE to provide wherein the hydro tray is made up of an ABS (Acrylonitrile Butadiene Styrene) food grade plastic as taught in OTT.  A person of ordinary skill in the art would obviously construct the internals of a cigar humidor with a food grade plastic when storing a product that is intended for human consumption.  ABS is a notoriously available and inexpensive plastic used in food grade applications.  
Regarding claims 10 and 11, the combination of modified MILONE discloses the humidification system according to claim 9, as discussed above.  Modified MILONE may not explicitly disclose wherein the hydro tray includes a top hydro tray and a bottom hydro tray and wherein the gel crystals and the humidor solution are placed inside the bottom hydro tray and wherein the top hydro tray is used for covering the bottom hydro tray. 
OTT teaches that the segments 110 have a base wall 115 tray and a top tray 120 (Fig. 7, ¶35).  OTT teaches that the segments of the container hold humidification grains (¶34).  OTT teaches that the humidification grains 140 are placed within the interior of the container and the top insert 120 permits moisture to adsorb and desorb (¶38).  OTT further teaches that the top insert 120 has perforations 126 allow for humidification (¶38).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MILONE to provide wherein the hydro tray includes a top hydro tray and a bottom hydro tray and wherein the gel crystals and 
Regarding claim 12, modified MILONE discloses the humidification system according to claim 1, as discussed above.  The combination does not explicitly disclose wherein gaps in the top hydro tray permit moisture from the humidor solution to travel up and through gaps of the wood tray cover to eventually be soaked up by the cigars placed on top of the wood tray cover.  
OTT teaches a device for controlling a relative humidity level in an enclosed volume storage device (Abstract).  OTT teaches that cigars should be stored properly to optimize freshness with a humidity between 64% and 72% and that silica gel beads can be used to adsorb and desorb moisture (¶3).  OTT teaches that the humidification grains 140 are placed within the interior of the container and the top insert 120 permits moisture to adsorb and desorb (¶38).  OTT further teaches that the top insert 120 has perforations 126 allow for humidification (¶38).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MILONE to provide wherein gaps in the top hydro tray permit moisture from the humidor solution to travel up and through gaps of the wood tray cover to eventually be soaked up by the cigars placed on top of the wood tray cover.  The perforations of OTT would obviously be included in the modification to MILONE 
Regarding claim 15, modified MILONE discloses the humidification system according to claim 1, as discussed above.  Modified MILONE further discloses wherein the humidor is provided with a magnetic enclosure that creates a tight seal between a top portion and a bottom portion of the humidor (Col. 3, lines 3-24).  

Claims 3, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over MILONE in view of OTT as applied to claim 2 above and further in view of US 5803247 A (hereinafter HOLMES).
Regarding claim 3, modified MILONE discloses the humidification system as discussed above.  Modified MILONE may not explicitly disclose wherein the wood tray cover creates a level of separation with the hydro tray so that the cigars can avoid contact with the humidor solution that is inside the hydro tray.
HOLMES teaches a portable humidor with slots for retaining a strip of cedar to aid in the aging cigars (Abstract).  HOLMES teaches a humidor which has trays to provide permeable shock absorbing inserts 26 in the cover with the humidifier and hygrometer to prevent the cigars from contacting the lid, which in HOLMES contains the humidifier (Col. 2, lines 54-68 and continuing on Col. 3, lines 1-15).  HOLMES teaches that the cigars contacting the lid can damage the cigar (Col. 1, lines 32-45).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MILONE to provide wherein the 
Regarding claims 6 and 7, modified MILONE discloses the humidification system as discussed above.  Modified MILONE may not explicitly disclose a hydro stick, wherein the hydro stick is soaked up with the humidor solution and wherein the soaked hydro stick is placed on top of the wood tray cover or wherein the hydro stick is a Mahogany or Spanish cedar wood.
HOLMES teaches a portable humidor with slots for retaining a strip of cedar to aid in the aging cigars (Abstract).  HOLMES teaches that placing a dowel or strip of wood 58, which is preferably cedar will aid in the aging process (Fig. 1, wood 58, Col. 3, lines 48-54, Claim 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MILONE to provide a hydro stick, wherein the hydro stick is soaked up with the humidor solution and wherein the soaked hydro stick is placed on top of the wood tray cover or wherein the hydro stick is a Mahogany or Spanish cedar wood.  A person of ordinary skill in the art would obviously add a strip of wood to season and flavor the cigars.  Doing so would provide another humidifying means while imparting flavor.  
Regarding claim 8, modified MILONE discloses the humidification system as discussed above.  Modified MILONE may not explicitly disclose wherein the hydro stick has a triangle shape that allows a consumer to easily stack cigars on sides of it over the wood tray cover.
HOLMES teaches a portable humidor with slots for retaining a strip of cedar to aid in the aging cigars (Abstract).  HOLMES teaches that placing a dowel or strip of wood 58, which is preferably cedar will aid in the aging process (Fig. 1, wood 58, Col. 3, lines 48-54, Claim 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MILONE to provide wherein the hydro stick has a triangle shape that allows a consumer to easily stack cigars on sides of it over the wood tray cover.  Although it is not taught that the hydro stick has a triangular shape the courts have held changes in proportion or shape to be prima facie obvious in the absence of new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). One of ordinary skill in the art would appreciate that the hydro stick could be any shape so long as it fits in the humidor and absorbs water.	

Claims 13, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over MILONE in view of hereinafter OTT as applied to claim 2 above and further in view of  US 20060213206 A1 (hereinafter LINDER).

Regarding claim 13, modified MILONE discloses the humidification system as discussed above.  Modified MILONE may not explicitly disclose wherein a top portion of the humidor is a glass top that facilitates a transparent view inside the humidor from top, wherein the glass top includes a transparent glass attached to a wooden piece, and wherein the glass top is separable from the humidor.
LINDER teaches a wine cooler that may also function as a humidor (Abstract).  LINDER teaches that cabinets for storing wine and humidors may have glass see-through doors so that the contents can be displayed (¶14).  These doors are separable from the humidor insomuch as they can be opened.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MILONE to provide wherein a top portion of the humidor is a glass top that facilitates a transparent view inside the humidor from top, wherein the glass top includes a transparent glass attached to a wooden piece, and wherein the glass top is separable from the humidor.  A person of ordinary skill in the art would obviously choose a traditional glass cover because doing so would allow the contents of the humidor to be displayed.  The glass surface would obviously be on a surface that can be separated from the humidor so that the contents could be accessed.
Regarding claims 16 and 17, modified MILONE discloses the humidification system as discussed above.  Modified MILONE does not explicitly disclose wherein a front portion of the humidor is provided with a digital hygrometer that is used to measure humidity levels inside of the humidor and wherein the digital hygrometer is used by a consumer to maintain a humidity level of 65% to 70% range inside of the humidor to properly preserve and age cigars.  
LINDER teaches a wine cooler that may also function as a humidor (Abstract).  LINDER teaches the inclusion of a digital hygrometer readout device (Fig. 7, digital hygrometer 44, ¶22 and ¶45).  LINDER teaches that the humidity should be monitored in a range of 60% to 75% (¶8).  MILONE teaches that humidors ideally should maintain a humidity of 65 to 75 percent (Col. 1, lines 16-29).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MILONE to provide wherein a front portion of the humidor is provided with a digital hygrometer that is used to measure humidity levels inside of the humidor and wherein the digital hygrometer is used by a consumer to maintain a humidity level of 65% to 70% range inside of the humidor to properly preserve and age cigars.  A person of ordinary skill in the art would obviously add the digital hygrometer of LINDER to modified MILONE.  Doing so would allow the user to monitor the humidity to the optimal level and prompt the user to add additional solution.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable MILONE in view of OTT as applied to claim 2 above and further in view of US 4534369 A (hereinafter JENKINS).
Regarding claim 14, modified MILONE discloses the humidification system as discussed above.  Modified MILONE does not explicitly disclose wherein a top portion of the humidor is a non-glass top that is made up of a wooden piece, and wherein the non-glass top is separable from the humidor.   
JENKINS teaches smoker's equipment for facilitating roll-your-own cigarettes includes a base formed from an open top box-like receptacle and a cover formed with a dished upper surface to serve as an ash tray. The cover fits down over the base to form a humidor (Abstract).  JENKINS teaches that the lid can be made of wood (Col. 2, lines 25-31).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MILONE to provide wherein a top portion of the humidor is a non-glass top that is made up of a wooden piece, and wherein the non-glass top is separable from the humidor as taught in JENKINS.  A person of ordinary skill in the art would choose any type of suitable material including wood to fashion the top.  Doing so would advantageously make use of readily available materials of construction and improve the aesthetics of the humidor.  JENKINS describes that cover fits down over the base (Abstract). 



Response to Arguments
Applicant’s arguments, filed August 10, 2021, with respect to the rejections of claims 1-17 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of MILONE, OTT, LINDER, and HOLMES.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747